Case 1:20-cv-24306-RNS Document 16 Entered on FLSD Docket 03/19/2021 Page 1 of 1




                           United States District Court
                                     for the
                           Southern District of Florida

   Wilmington Savings Fund Society,    )
   Plaintiff,                          )
                                       )
                                         Civil Action No. 20-24306-Civ-Scola
   v.                                  )
                                       )
   Rigoberto Diaz, Defendant.          )
        Order Adopting the Magistrate’s Report and Recommendations
         This matter was referred to United States Magistrate Judge Jonathan
  Goodman for a report and recommendation on the Plaintiffs’ motions for
  attorney’s fees and costs. On March 4, 2021, Judge Goodman issued a report,
  recommending that the Court grant the motion and award the Plaintiff’s fees
  and costs. (Report & Recommendations, ECF No. 15.) No objections have been
  filed and the time to object has passed. Having considered Judge Goodman’s
  report, the record, and the relevant legal authorities, this Court finds Judge
  Goodman’s report and recommendation cogent and compelling.
         The Court affirms and adopts Judge Goodman’s report and
  recommendation (ECF No. 15) and grants the Plaintiff’s request for fees and
  costs (ECF No. 6). So the Court may determine the amount of fees and costs to
  be awarded, the Court orders the Plaintiff to submit all necessary records
  together with a renewed motion for fees and costs by April 2, 2021.
        Done and ordered, in chambers at Miami, Florida, on March 19, 2021.



                                            _______________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
